Citation Nr: 1717681	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-24 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure during service and to include as secondary to service-connected coronary artery disease (CAD) and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cataracts, to include as due to herbicide exposure during service and to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to January 1969, to include service in the Republic of Vietnam from April 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for hypertension and cataracts.  The Veteran timely appealed the above issues to the Board.  

This case was initially before the Board in November 2014, at which time it was remanded in order for the Veteran to be scheduled for a requested Board hearing.  The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in January 2017

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has submitted private treatment records documenting diagnoses for cataracts and hypertension.  The Veteran has alleged that these two disorders are due to herbicide exposure he experienced during service.  

The Board notes that the VA has already conceded herbicide exposure as a result of his service in the Republic of Vietnam, see 38 C.F.R. § 3.307(a)(6)(iii) (2016), and has already service connected the Veteran on a presumptive basis for his diabetes mellitus and CAD.  The Veteran has also been service connected for his PTSD.  

During his appeal, and particularly during his January 2017 hearing, the Veteran also alleged that his hypertension was secondary to his PTSD and CAD; he also alleged that his cataracts were secondary to his diabetes mellitus.  

Additionally, the Board notes that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  

No VA examination of the claimed hypertension and cataract disorders has been afforded to the Veteran.  Based on the foregoing, the low threshold for obtaining a VA examination has been met in this case and a remand is necessary in order for such to be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Montgomery and Birmingham VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's hypertension is due to his military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has hypertension.  Then, the examiner must opine as to whether hypertension at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

Next, the examiner should opine whether the Veteran's hypertension was at least as likely as not (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease as opposed to a temporary flare-up in symptoms) by the Veteran's service-connected psychiatric disability and/or coronary artery disease (CAD).  

If aggravation of the Veteran's hypertension by his psychiatric and/or CAD disabilities is found, the examiner must attempt to establish a baseline level of severity of his hypertension prior to aggravation by the service-connected disability.

All opinions must be accompanied by a clear rationale.  

3.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's cataracts are due to his military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has cataracts.  Then, the examiner must opine as to whether cataracts at least as likely as not (50 percent or greater probability) began in or are otherwise the result of his military service, to include presumed exposure to herbicide agents therein.  

An opinion merely stating that cataracts are not on the list of presumptive diseases is not an adequate opinion regarding whether the Veteran's cataracts are due to his herbicide exposure during military service.  

Next, the examiner should opine whether the Veteran's cataracts are at least as likely as not (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of that disease as opposed to a temporary flare-up of symptoms) by the Veteran's service-connected diabetes mellitus, type II.  

If aggravation of the Veteran's cataracts by his diabetes is found, the examiner must attempt to establish a baseline level of severity of his cataracts prior to aggravation by the service-connected disability.

All opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for hypertension and cataracts.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

